DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 04/25/2022 has been entered. 
The rejection of claims under 35 U.S.C 112(b) is withdrawn in view of Applicant's remarks.
Double patenting rejection is maintained.
Claims 1-20 are pending of which claims 1, 8 and 15 are independent claims.

Response to Arguments
Applicant's arguments filed on 04/25/2022 have been fully considered but they are not persuasive.  
Applicant argues (see page 7-9) regarding claims 1, 8 and 15 and the limitation of "assigning a plurality of network addresses to an origin server to establish a privatized link between a network node and the origin server." that 
1) “The present Application clarifies that "one example of a privatized link is a direct connection that does not route over the internet .... Another privatized link is one that rotates IP addresses. For example, an origin server may be assigned to use a set of multiple IP addresses for communication with the content delivery network." Application at paragraph 18”; it is noted that the features upon which applicant relies above are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
2) “Quilter, which the Examiner cites as teaching this element, merely teaches that a "private IP address space" is allocated. The term "private IP address space" is distinct from "a privatized link."”, Examiner acknowledged Applicant’s perspective but respectfully disagrees because the claims as presented only disclose that the network addresses are assigned to an origin server for the purpose of establishing a privatized link. The claims as presented do not explicitly claim what the privatized link is and how the privatized link is established. The private IP address disclosed in Quilter is private IP addresses that are not directly accessed by the public. Therefore, the private IP addressed in Quilter is for private or internal connection.
3) “Afergan merely discloses that only specific IP addresses (acting as clients) may access the origin server through the functioning of a firewall-based system and method (see Afergan, Abstract & para. [0028]). The firewalls shield, cloak, mask, and/or hide the origin servers of Afergan from publicly-routable IP address space to protect a site against security breaches and unauthorized intrusion, while permitting access only to the IP address(es) of client-side local name server(s) associated with the CDN regions (see Afergan, paras. [0002], [0021], and [0028]- [0030]). In claim 1, by contrast, the privatized link is established by assigning a plurality of network addresses to an origin server, .... to request content from the origin server. Thus, in claim 1, the IP addresses of the origin server dictate and control access, rather than the IP addresses of client machines as in Afergan. In contrast to claim 1, the origin server of Afergan relies on being provided "a list of remote shield regions within the CDN from which all authorized requests will originate" to be provided access through the firewall (see Afergan, para. [0038])”, Examiner acknowledged Applicant’s perspective but respectfully disagrees because as cited in an variant embodiment in paragraph [0038] that the origin server is not on the Internet (i.e., not reachable via the publicly-routable Internet) (i.e., private IP address space) or a “remote” shield that the managed service provider acquire a new (unpublished) IP address for the site and assign that new IP address to the existing site hardware. The CDN edge servers are then controlled via metadata settings to go the new IP address as needed. the latter technique provides a “remote” shield wherein the origin server is on the Internet but only the managed service provider knows its IP address. The origin server's firewall is provided with a list of remote shield regions within the CDN from which all authorized requests will originate. Since the “private link” is not specifically defined in the claim, the link between origin server and CDN via firewall is correctly interpreted as private link as claimed.
4) “in Quilter, endpoints 118, rather than an origin server, are assigned IP addresses within the respective network's allocated unique IP address space. Similar to the discussion above for Afergan, Quilter merely discloses allocating IP addresses to inventoried endpoints of network 112, but not to origin servers. Therefore, the Applicant respectfully submits that Quilter”, Examiner acknowledged Applicant’s perspective but respectfully disagrees because “the origin server” as claimed is not specifically defined and doesn’t explicitly differentiate it from the endpoint in the network where the request is initiated. 
Therefore, claims 1, 8 and 15 are rejected.  Dependent claims 2-7, 9-14 and 15-20 are also rejected for reasons similar to claims 1, 8 and 15 respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 7-8, 10-12 and 14-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2, 4-6 and 10 of U.S. Patent No. 10044673 (hereinafter “PAT673”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Claims 1-2, 4-6 and 10 of PAT673 contain(s) every element of claims 1-2, 7-8, 10-12 and 14-15 of the instant application and the instant claims 1-2, 7-8, 10-12 and 14-15 are a broader version of claims 1-2, 4-6 and 10 of PAT673 and as such anticipate(s) claims 1-2, 7-8, 10-12 and 14-15 of the instant application (see table below). “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
16/853083 (instant application)
10044673

1. A method comprising:






assigning a plurality of network addresses to an origin server to establish a privatized link between a network node and the origin server, 

whereby the network node uses a selected network address of the plurality of network addresses to request content from the origin server; and




in response to an attack on the selected network address, selectively cycling through the plurality of network addresses to use as the selected network address for requesting content from the origin server by the network node.

1. A method of protecting a website from attack, 
providing a content delivery network (CDN) having a set of content servers (CS) to provide content delivery on behalf of a set of participating content providers, at least one of the set of participating content providers sourcing content for delivery by the CDN from an origin server;
providing a set of private Internet Protocol (IP) addresses assigned to the origin server for communication between the CDN and the origin server;
transmitting a request for content from the CDN to the origin server using a first IP address selected from the set of private IP addresses;

receiving the content at the CDN from the origin server in response to the request for content;
identifying a malicious attack on the first IP address;
in response to identifying the malicious attack, selecting a second IP address from the set of private IP addresses;
subsequent to selecting the second IP address, transmitting a request for additional content from the CDN to the origin server using the second IP address; and

receiving the additional content at the CDN from the origin server in response to the request for additional content.

2. The method of claim 1 further comprising:
the network node comprises a content delivery network; and
sending a content request from the content delivery network to the origin server via the selected network address 
in response to receiving a request for the content that cannot be serviced by data cached at the content delivery network.


1. …providing a content delivery network (CDN) having a set of content servers (CS) … transmitting a request for content from the CDN to
the origin server using a first IP address selected from the set of private IP addresses
 
at least one of the set of participating content providers sourcing content for delivery by the CDN from an origin server
7. The method of claim 4, further comprising the plurality of network addresses include a set of non-contiguous internet protocol (IP) addresses assigned to the origin server as a group.
2. The method of claim 1, wherein the set of private IP addresses is noncontiguous.
8 (refer to claim 1)
5
10
5
11
4
12
10 and 11
14
6
15. A memory device storing instructions that, when executed, cause a processing system to perform a method comprising:
assigning a plurality of network addresses to an origin server to establish a privatized link between a network node and the origin server, whereby the network node uses a selected network address of the plurality of network addresses to request content from the origin server;




in response to an attack on the selected network address, selectively cycling through the plurality of network addresses to use as the selected network address for requesting content from the origin server by the network node.
10. A method of supplying content to a content delivery network (CDN), comprising:

establishing a communication link between an origin server and the CDN using a first Internet Protocol (IP) address selected for the origin server from a set of private Internet Protocol (IP) addresses assigned to the origin server, the origin server to provide content to the CDN by responding to requests from the CDN directed to the first IP address;
determining that the first IP address is under attack;
in response to determining the first IP address is under attack, selecting a second IP address from the set of private Internet Protocol (IP) addresses assigned to the origin server; and
establishing a communication link between the origin server and the CDN using the second IP address for the origin server, the origin server to provide content to the CDN by responding to requests from the CDN directed to the second IP address.




Claims 1-6, 8, 10-12, 15-16 and 18-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, 8-9, 11, 13 and 16 of U.S. Patent No. 10630641 (hereinafter “PAT641”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Claims 1, 3, 8-9, 11, 13 and 16 of PAT641 contain(s) every element of claims 11-6, 8, 10-12, 15-16 and 18-19 of the instant application and the instant claims 1-6, 8, 10-12, 15-16 and 18-19 are a broader version of claims 1, 3, 8-9, 11, 13 and 16 of PAT641 and as such anticipate(s) claims 1-6, 8, 10-12, 15-16 and 18-19 of the instant application (see table below). “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


16/853083 (instant application)
10630641
1. A method comprising:

assigning a plurality of network addresses to an origin server to establish a privatized link between a network node and the origin server, whereby the network node uses a selected network address of the plurality of network addresses to request content from the origin server; and









in response to an attack on the selected network address, selectively cycling through the plurality of network addresses to use as the selected network address for requesting content from the origin server by the network node.

1. A method of operating a content delivery network, the method comprising:
assigning a plurality of network addresses allocated to the content delivery network to an origin to establish a privatized link between the content delivery network and the origin, whereby the content delivery network uses a first network address of the plurality of network addresses as the network address of the origin when requesting content from the origin;
in a content server of the content delivery network, receiving requests for content potentially cached by the content server;
in response to the requests, transmitting origin requests to the origin using the first network address from the plurality of network addresses to obtain the requested content from the origin;
in response to an attack on the first network address, selecting a second network address from the plurality of network addresses based on a predetermined order; and
transmitting subsequent origin requests to the origin using the second network address to obtain the requested content from the origin.
2. The method of claim 1 further comprising:
the network node comprises a content delivery network; and
sending a content request from the content delivery network to the origin server via the selected network address in response to receiving a request for the content that cannot be serviced by data cached at the content delivery network.
1. … content delivery network … in response to the requests, transmitting origin requests to the origin using the first network address from the plurality of network addresses to obtain the requested content from the origin;
3. The method of claim 2 wherein transmitting the origin requests occurs in response to determining that the content cannot be served from the local cache.

3. The method of claim 1 further comprising:
assigning the plurality of network addresses to the origin server from a set of network addresses allocated to the network node.
1. …
assigning a plurality of network addresses allocated to the content delivery network to an origin
4. The method of claim 1 further comprising:
selectively cycling through the plurality of network addresses in a predetermined order.
1. …
selecting a second network address from the plurality of network addresses based on a predetermined order
5. The method of claim 4 further comprising:

the predetermined order is known to both the network node and the origin server; and
selectively cycling through the plurality of network addresses at both the network node and the origin server in response to the attack.
8. The method of claim 7 wherein:
…
the predetermined order is known to both the content delivery network and the origin; and
the content delivery network and the origin each mutually switch to a next predetermined network address from the plurality of network addresses in response to an attack on a current network address for the origin.
6. The method of claim 4, further comprising the predetermined order is a formulaic order.
9. The method of claim 1 wherein the predetermined order is a formulaic order.
8
11
10
11
11
11
12
16
15
11
16
11 and 16
18
11 and 13
19
11



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Afergan et al. (U.S. Publication No.: 2004/0010601, hereinafter Afergan) in view of Lingafelt et al. (Pub. No.: US 2016/0028765, hereinafter Lingafelt) and Quilter et al. (Patent No.: US 9,197,604, hereinafter Quilter).
Regarding claims 1, 8 and 15: Afergan discloses A method comprising:
whereby the network node uses a selected network address of the plurality of network addresses to request content from the origin server (Afergan - [0038]: the managed service provider acquire a new (unpublished) IP address for the site and assign that new IP address to the existing site hardware. The CDN edge servers are then controlled via metadata settings to go the new IP address as needed. As contrasted with the “local” shield approach, the latter technique provides a “remote” shield wherein the origin server is on the Internet but only the managed service provider knows its IP address); 
However, Afergan doesn’t explicitly teach but Lingafelt discloses
in response to an attack on the selected network address, selectively cycling through the plurality of network addresses to use as the selected network address for requesting content from the origin server by the network node (Lingafelt - [0022]: Network-based intrusion detection uses a monitoring program, running within a network, for example network 170, to which one or more endpoint devices may be connected, and may conduct observations to identify whether network traffic destined for a particular IP address associated with a specific endpoint device is traffic that is of an attacking nature. [0043]: DHCP application 113 receives the IP change request from detection application 111 and … selects a new IP address from a block of addresses associated with server computer 110 (step 360)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Afergan with Lingafelt so that a new IP address is obtained for communication if the current IP address is under attack. The modification would have allowed the system to change the IP address of server computer from a currently assigned IP address to a newly assigned IP address (Lingafelt - [0030]). 
However, the combination of  Afergan and Lingafelt doesn’t explicitly teach but Quilter discloses: assigning a plurality of network addresses to an origin server to establish a privatized link between a network node and the origin server (Quilter - [Col. 8, Line 53-58]: The services platform 110 allocates 518 a unique private IP address space for the enterprise network 112. For example, the address space can span the range from 10.0.0.0 to 10.0.0.255. The services platform 110 assigns the endpoint 118 a services platform address within this address space), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Afergan and Lingafelt with Quilter so that a set of private IP address space is allocated for the enterprise network. The modification would have allowed the system to reserve the set of IP addresses for an endpoint for establishing communications. 
Regarding claims 2 and 9: Afergan as modified discloses further comprising:
the network node comprises a content delivery network (Afergan - [0038]: The CDN edge servers); and
sending a content request from the content delivery network to the origin server via the selected network address (Afergan - [0024]: establishes a connection to another content server or an origin server to attempt to retrieve the requested object. See also [0008] for Internet Protocol (IP) address) in response to receiving a request for the content that cannot be serviced by data cached at the content delivery network (Afergan - [0024]: determines whether the requested object is present in the hot object cache or the disk storage. establishes a connection to another content server or an origin server to attempt to retrieve the requested object upon a cache miss).
Regarding claim 3 and 10: Afergan as modified discloses further comprising:
assigning the plurality of network addresses to the origin server from a set of network addresses allocated to the network node (Quilter - [Col. 8, Line 53-58]: The services platform 110 allocates 518 a unique private IP address space for the enterprise network 112. For example, the address space can span the range from 10.0.0.0 to 10.0.0.255. The services platform 110 assigns the endpoint 118 a services platform address within this address space).
The reason to combine is similar as claim 1.
Regarding claims 4 and 11: Afergan as modified discloses further comprising:
selectively cycling through the plurality of network addresses in a predetermined order (Lingafelt - [0033]: The ReleaseRequestOrdered command may instruct DHCP system 130 to query the configuration file of DHCP system 130 to find an IP address in, for example, block 3, associated with server computer 110. DHCP system 130 may establish a list of IP addresses in memory. The list may be ordered, for example, in ascending or descending numerical value. A pointer may be established in the list to refer to an IP address not in use. DHCP system 130 may obtain the current pointer from memory and use the pointer to obtain the associated IP address).
The reason to combine is similar as claim 1.
Regarding claims 5, 12 and 16: Afergan as modified discloses further comprising:
the predetermined order is known to both the network node and the origin server; and selectively cycling through the plurality of network addresses at both the network node and the origin server in response to the attack (Lingafelt - [0022]: conduct observations to identify whether network traffic destined for a particular IP address associated with a specific endpoint device is traffic that is of an attacking nature. [0043]: DHCP application 113 receives the IP change request from detection application 111 and … selects a new IP address from a block of addresses associated with server computer 110 (step 360)).
The reason to combine is similar as claim 1.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Afergan et al. (U.S. Publication No.: 2004/0010601, hereinafter Afergan) in view of Lingafelt et al. (Pub. No.: US 2016/0028765, hereinafter Lingafelt) and Quilter et al. (Patent No.: US 9,197,604, hereinafter Quilter) and Huang et al. (CN1707957A, hereinafter Huang).
Regarding claim 6 and 13: Afergan as modified doesn’t explicitly teach but Huang discloses further comprising the predetermined order is a formulaic order (Huang - [Page 6, Line 38-40]: Store address=initial address-[((k-1) * I)+t-1]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Afergan, Lingafelt and Quilter with Huang so that the order of address can be arranged and selected using formula. 

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Afergan et al. (U.S. Publication No.: 2004/0010601, hereinafter Afergan) in view of Lingafelt et al. (Pub. No.: US 2016/0028765, hereinafter Lingafelt),  Quilter et al. (Patent No.: US 9,197,604, hereinafter Quilter) and Singhal (Patent No.: US 8,464,334).
Regarding claim 7, 14: Afergan as modified doesn’t explicitly teach but Singhal discloses further comprising the plurality of network addresses include a set of non-contiguous internet protocol (IP) addresses assigned to the origin server as a group (Singhal - [Col. 7, Line 8-11]: As illustrated in FIG. 4, RIP Sec 30 function A in the border routers 18 and 20 creates a plurality of random order IP address lists 12. These lists 12 may be created in any number of ways by randomly ordering a large subset of IP addresses).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Afergan, Quilter and Lingafelt with Singhal so that a set of IP addresses is non-contiguous. The modification would have allowed the system to create a large subset of IP addresses in random order (Singhal - [Col. 7, Line 10-11]).

Claim 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Afergan et al. (U.S. Publication No.: 2004/0010601, hereinafter Afergan) in view of Lingafelt et al. (Pub. No.: US 2016/0028765, hereinafter Lingafelt) and Quilter et al. (Patent No.: US 9,197,604, hereinafter Quilter) and Krischer et al. (Pub. No.: US 2015/0042792, hereinafter Krischer).
Regarding claim 17: Afergan as modified doesn’t explicitly teach but Krischer discloses cause the processing system to perform the method further comprising:
returning to a first selected network address from the plurality of network addresses once the attack has stopped (Krischer - [0023]: the logic in AP 104 is further operable to take corrective action. For example, the logic in AP 104 selectively re-allocates IP addresses previously assigned to the device 102 (for example return them to the available address pool and/or re-assign them to other devices))..
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Afergan and Lingafelt, Quilter with Krischer so that the previous addresses can be returned to the available pool and re-assign to devices (Krischer - [0023]). 
Regarding claim 18: Afergan as modified discloses cause the processing system to perform the method further comprising:
the network node comprises a content delivery network (Afergan - [0038]: The CDN edge servers); and
sending a content request from the content delivery network to the origin server via the selected network address (Afergan - [0024]: establishes a connection to another content server or an origin server to attempt to retrieve the requested object. See also [0008] for Internet Protocol (IP) address) in response to receiving a request for the content that cannot be serviced by data cached at the content delivery network (Afergan - [0024]: determines whether the requested object is present in the hot object cache or the disk storage. establishes a connection to another content server or an origin server to attempt to retrieve the requested object upon a cache miss).
Regarding claim 19: Afergan as modified discloses when executed, cause the processing system to perform the method further comprising:
assigning the plurality of network addresses to the origin server from a set of network addresses allocated to the network node (Quilter - [Col. 8, Line 53-58]: The services platform 110 allocates 518 a unique private IP address space for the enterprise network 112. For example, the address space can span the range from 10.0.0.0 to 10.0.0.255. The services platform 110 assigns the endpoint 118 a services platform address within this address space).
The reason to combine is similar as claim 15.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Afergan et al. (U.S. Publication No.: 2004/0010601, hereinafter Afergan) in view of Lingafelt et al. (Pub. No.: US 2016/0028765, hereinafter Lingafelt),  Quilter et al. (Patent No.: US 9,197,604, hereinafter Quilter) and Krischer et al. (Pub. No.: US 2015/0042792, hereinafter Krischer) and Singhal (Patent No.: US 8,464,334).
Regarding claim 20: Afergan as modified doesn’t explicitly teach but Singhal discloses wherein the plurality of network addresses include a set of non-contiguous internet protocol (IP) addresses assigned to the origin server as a group (Singhal - [Col. 7, Line 8-11]: As illustrated in FIG. 4, RIP Sec 30 function A in the border routers 18 and 20 creates a plurality of random order IP address lists 12. These lists 12 may be created in any number of ways by randomly ordering a large subset of IP addresses).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Afergan, Lingafelt and Quilter, Krischer with Singhal so that a set of IP addresses is non-contiguous. The modification would have allowed the system to create a large subset of IP addresses in random order (Singhal - [Col. 7, Line 10-11]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ogata (Pub. No.: US 2012/0191836) - Ip address managing method, program thereof, network communication device
Steiner et al. (Pub. No.: US 2015/0281331) - Server initiated multipath content delivery
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Ali Abyaneh can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437